DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 03/19/2022. Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-9 and 19-20 are drawn to a method which is within the four statutory categories (i.e. process). Claims 10-18 are drawn to a device (a system) which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claims 1, 10 and 19 have been amended now to recite:
“receiving a set of indications from a user device that a plurality of tasks corresponding to a first set of digital actions were completed by users associated with a clinical trial site identifier; 
determining a first score for completion of the plurality of tasks that were digitally completed by the users; 
determining an average document cycle time associated with the clinical trial site identifier; 
generating, based at least in part on the first score and the average document cycle time, an estimated startup time value indicative of an estimated length of time before a clinical trial can be started for the clinical trial site identifier; 
determining a second score for compliance with tasks corresponding to a second set of digital actions associated with the clinical trial site identifier;...
determining that a first task associated with a first document is assigned to a first user identifier and 
preventing access to a second document by the first user identifier until the first task is completed;
determining a performance score associated with the first user identifier; and 
adjusting a level of access associated with the first user identifier based at least in part on the performance score”
These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic processors does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Dependent claims also recite steps of certain methods of organizing human activity, such as, claims 5 and 14 recite “receiving a request to submit clinical trial data; determining that an error is present in the clinical trial data; preventing submission of the clinical trial data; and generating a series of guided user interfaces to correct the error”, claims 7 and 16 recite “receiving an indication that the first user identifier has requested access to the first document from a user device; receiving an indication from the user device that a digital action was completed on the first document; determining that the first task is completed; modifying a state associated with the first task to indicate that the first task is complete; determining a second task based at least in part on the state; and assigning the second task to a second user identifier”, and claims 9 and 18 recite “determining that a deadline to complete the first task has elapsed; receiving an indication that the first user identifier has requested access to a second document” and claim 20 recites “determining a clinical trial identifier associated with the clinical trial site identifier; and generating a third score for the clinical trial identifier, wherein the third score at least partially represents completion of milestones associated with the clinical trial identifier.”. 
These limitations correspond to certain methods of organizing human activities, since they are directed to steps to be done by a user (or users) to receive data, making determinations based on the received data and certain rules. Thus, the claims recite an abstract idea.
Some claim limitations also correspond to mental processes, such as:
“determining a first score for completion of the plurality of tasks that were digitally completed by the users; 
determining an average document cycle time associated with the clinical trial site identifier;
determining a second score for compliance with tasks corresponding to a second set of digital actions associated with the clinical trial site identifier; 
determining that a first task associated with a first document is assigned to a first user identifier;
determining a performance score associated with the first user identifier”-claims 1, 10 and 19,
“determining an inspection score for the clinical trial site identifier based at least in part on the first score and the second score; 
determining that the inspection score is less than an inspection ready threshold”-claims 2 and 11,
“determining that a pharmaceutical monitor user account accessed the digital user interface”-claims 4 and 13,
“determining that an error is present in the clinical trial data”-claims 5 and 14,
“determining an average time to completion for the plurality of tasks; 
determining a number of uncompleted tasks associated with the clinical trial site identifier; and 
determining a number of tasks completed after respective deadlines; wherein determining the first score comprises determining the first score based at least in part on the average time, the number of uncompleted tasks, and the number of tasks completed after the respective deadlines”-claims 6 and 15,
“determining that a first task associated with a first document is assigned to a first user identifier;
determining that the first task is completed; 
modifying a state associated with the first task to indicate that the first task is complete; 
determining a second task based at least in part on the state; and assigning the second task to a second user identifier”-claims 7 and 16,
“determining a length of time between a time of assignment of the first task to the first user and a time of completion of the first task; 
determining a number of late tasks associated with the first user identifier; determining a number of completed tasks associated with the first user identifier”-claims 8 and 17,
“determining that a deadline to complete the first task has elapsed”-claims 9 and 18.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (one or more computer processors)-mental processes. That is, other than reciting “by one or more computer processors”, nothing in the claims precludes the step form practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the first score, an average document cycle time, a second score and a first task associated with a first document is assigned to a first user identifier, in mind or using pen and paper. 
Dependent claims also recite mental processes, such as, claims 2 and 11 recite “determining an inspection score for the clinical trial site identifier based at least in part on the first score and the second score; determining that the inspection score is less than an inspection ready threshold”, claims 6 and 15 recite “determining an average time to completion for the plurality of tasks; determining a number of uncompleted tasks associated with the clinical trial site identifier; and determining a number of tasks completed after respective deadlines”, claims 7 and 16 recite “determining that a first task associated with a first document is assigned to a first user identifier; determining that the first task is completed; modifying a state associated with the first task to indicate that the first task is complete; determining a second task based at least in part on the state; and assigning the second task to a second user identifier”, claims 8 and 17 recite “determining a length of time between a time of assignment of the first task to the first user and a time of completion of the first task; determining a number of late tasks associated with the first user identifier; determining a number of completed tasks associated with the first user identifier; and generating the performance score for the first user identifier based at least in part on the length of time, the number of late tasks, and the number of completed tasks”, claims 9 and 19 recite “determining that a deadline to complete the first task has elapsed”.
Claims 3 and 12 are ultimately dependent from Claims 1 and 10 and include all the limitations of Claims 1 and 10. Therefore, claims 3 and 12 recites the same abstract idea. Claims 3 and 12 describes further limitations regarding the basis for generating a digital user interface. These are all just further describing the abstract idea recited in claims 1 and 10, without adding significantly more.  
Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application. In particular, the claims recite “one or more computer processors”, “generating a digital (user) interface”, “causing presentation of the digital user interface at a display device”, “presenting a graphical indicator at the digital user interface indicating that the clinical trial site identifier is not ready for inspection”, “graphical indicators representing inspection readiness data for a plurality of clinical trial site identifiers”, “storing a data record representing the access”, “automatically generating a monitoring report based at least in part on the data record”, “memory that stores computer-executable instruction”, and “automatically adjusting a level of access associated with the first user identifier based at least in part on the performance score”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
	Claims also recite additional limitations beyond abstract idea, such as “presenting a graphical indicator at the digital user interface”, “receiving a request to submit data”, “receiving indications (data)” and “storing a data record representing the access”. These limitations, including functions such as accessing/retrieving/storing data from/to a database, displaying/transmitting data/notification – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea. The claims are not patent eligible.
Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Therefore, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed 03/19/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that the current claims are not directed to an abstract idea since claims recite a practical application. In response, Examiner submits that the features of neither "automatically detecting of the completion of digital tasks" nor "controlling access to documents automatically" is not recited in the claims. Claims recite "automatically generating a monitoring report based at least in part on the data record"- claims 4, 13, "automatically adjusting a level of access associated with the first user identifier based at least in part on the performance score."-claims 8, 17.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the present specification recites "One or more of the users may be assigned tasks either automatically or manually. For example, a site coordinator may be assigned a task of executing a document, verifying certain data, and so forth. The assigned tasks may be tracked to determine whether or not the task has been completed. To determine completion, some embodiments may actively or passively track device interactions. For example, a device that is associated with the site coordinator may be used to track the actions the site coordinator takes using the device. Accordingly, if the coordinator signs a document to complete a task, the coordinator may not have to actively mark the task complete. Instead, a remote server may receive interaction data from the device and may automatically determine that the task is complete based on the device interaction data." in par. 30. The feature of "automatically determining that the task is complete" is a result of an algorithm and "determining that a task is completed" covers performance of the limitation in the mind (mental process) but for the recitation of generic computer components. The software elements, (algorithms) in these limitations, are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Applicant argues that claim 1 as been amended now to recite elements that are significantly more than a mental process, such as “automatically adjusting a level of access associated with the first user identifier based at least in part on the performance score” and this is computer-based functionality captured in the claims, which is a practical application. In response, Examiner submits that this “automatically adjusting a level of access associated with the first user identifier based at least in part on the performance score” limitation correspond to an additional element, which is a software element that amounts no more than mere instructions to apply the exception using a generic computer component-one or more processors.
Applicant argues that the current claims are similar to the claims of example 37, provided in the guidance. In response, Examiner submits that the additional elements provided in the specific example, provide a specific improvement over prior systems, resulting in an improved user interface for electronic devices. In the particular application, the specification describes the feature of “automatically determining that the task is completed” is improving efficiency and insight into trial status, however this does not correspond to an improvement of the technology nor the improvement to the functioning of the computer.
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626